DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification includes numerous references to a “carcass” but is presumed to refer to a cabinet of the refrigeration appliance.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: a terminating element for closing a storage compartment in claims 1 and 16-17; first, second, and third snap-on elements in claims 1 and 9, and a sealing element in claims 14-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-7, 9-11, and 14-20 are objected to because of the following informalities: 
Claim 1, at line 11, should be amended by adding the word “and” at the end of the line.
Claims 2-7, 9-11, and 14-20 are objected to due to dependence from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 3 and 11, the claims each recite fastening components in a “non-destructive manner”. This limitation is indefinite as it is unclear what is meant by the term, and the term has not been sufficiently defined in the specification. Specifically, it is unclear which elements are required to be prohibited from destruction and it is unclear what amount of structural change would qualify as being a “destructive” vs a “non-destructive” result because there is no recitation defining the claimed term. For examination purposes any prior art that does not explicitly recite a “destructive” fastening will be considered to meet the limitations of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koo (US 2017/0370636) in view of Shaw (US 9,958,898).
	As to claims 1-2, Koo teaches a household refrigeration appliance 1 comprising:
	a body 12 having a storage compartment 20 disposed in said body 12;
	a terminating element 300b/310 for closing said storage compartment 20, said terminating element 300b/310 having a receptacle 330 with first fastening elements 245 (Figs. 15-18; note that receptacle 330 includes casing 240 having the fastening elements 245);
	a display unit 200 having an electronic display 210;
	a cover 220 for the display unit 200, said cover 220 formed by a glass plate having a rear (Figs. 15-16; paragraph 159);
	a carrier frame 230 fastened to said rear of said plate (Figs. 15-16), said carrier frame 230 having second fastening elements 238/260 formed thereon for engaging the display 220 and fixing said carrier frame 230 to the display 220 and defining an assembly, said carrier frame 230 having third fastening elements 236 formed thereon for engaging said first fastening elements 245 and fixing said assembly in said receptacle 330 (paragraph 172).
	Koo does not explicitly teach that the first through third fastening elements are snap-on elements. However, Shaw teaches that it is known to align a display using a snap fit connection (claim 8). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Koo by providing the first through third elements as snap-on elements as taught by Shaw in order to ensure that the display is connected appropriately.
	As to claims 3-5, Koo teaches attaching the plate in a non-detachable manner using a sealing adhesive bond (paragraph 181).
              As to claim 6, Koo teaches utilizing a double-sided adhesive, and thus is considered to teach use of an adhesive tape (paragraph 181). The reference is silent regarding a specific adhesive type. However, it would have been an obvious design choice to modify the reference by utilizing closed porous adhesive tape, since applicant has not disclosed that having a particular type of adhesive solves any stated problem or provides any unexpected result, and it appears that the display would perform equally well using any type of double sided adhesive capable of holding the components together during use.
	As to claims 7 and 11, Koo teaches the electronic display 210 being detachably fastened to said carrier fame 230 in a non-destructive manner using display mounter 234.
	As to claim 9, Koo, as modified, includes a snap fit connection as taught by Shaw. The display 210 is maintained within mounter 234 and thus is fixed within an X and Y direction, however the display can be removed in the Z direction via snap fit and thus is considered to meet the limitations of the claim.
	As to claim 10, Koo does not explicitly teach a spring element as claimed. However, Shaw teaches that it is known to provide a spring element 440 which presses a display 452 against a rear side of a glass plate 450 (Figs. 4A-B). Such a construction provides for easy access to internal components of a display device (Fig. 4B; col. 10, lines 55-65). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Koo to include a spring element as taught by Shaw in order to provide a display on which it is convenient to perform maintenance or replacement of components.
	As to claim 14, Koo discloses a sealing element 310 of terminating element 300b/310 disposed on the carrier frame 230 (Fig. 15).
	As to claim 15, Koo discloses the sealing element 310 having narrow sides fastened to the display control unit via combiners 350 (Fig. 15).
	As to claim 16, Koo teaches a terminating wall 340 at least partially forming said narrow side, said receptacle 330 formed in one piece in said terminating element 310 (Fig. 15).
	As to claim 17, Koo teaches terminating element 300b/310 completely forming the narrow sides (Fig. 15).
	As to claims 18-20, Koo discloses glass plate 220 having projection and extension planes and being enclosed by a rectangle 310 (Fig. 5), and teaches carrier frame 230 enclosed by a rectangle 240, the rectangle 240 corresponding to at least 90% of the surface of rectangle 310 (Figs. 5 and 15).


Response to Arguments
Applicant's arguments, see page 9, filed 4/26/2022, with respect to the objection to the specification have been fully considered but they are not persuasive. 
	The applicant argues the fact that issued patents include the terminology of a “carcass” of a refrigerator and thus the term is proper. The examiner respectfully disagrees. The term “carcass” is typically defined as the body of a dead animal. Any published patents that refer to a refrigerator carcass appear to merely include an uncorrected translation error. It is suggested to amend the specification to simply recite “body” instead of “body or carcass”.
Applicant's arguments, see page 10, filed with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered but they are not persuasive.
	It is argued that the term “sealing element” connotes sufficient structure and does not recite a function. The examiner respectfully disagrees. The term merely recites an element for sealing. The only structure recited is an “element”, and the function performed by the structure is “sealing”. Thus the 112(f) interpretation is proper as there is not sufficient recitation of structure in the claim to perform the entirety of the claimed function. It is suggested that amending the claims to instead recite a “seal element” would be sufficient to avoid interpretation of the limitation under 35 U.S.C. 112(f).
	It is argued that the term “snap-on elements” would be understood by a person of ordinary skill in the art reading the specification to have a sufficiently definite meaning as the name of the structure that performs the function. The examiner respectfully disagrees. There appears to be no evidence of record that the term “snap-on element” is a term of the art, and thus it is maintained that the interpretation is improper. It is suggested that positive recitation of a structure such as a snap connector would appear to avoid interpretation of the limitation under 35 U.S.C. 112(f).
Applicant's arguments, see page 11, filed with respect to the claim rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
	The applicant argues that the use of the term “non-destructive” is proper because “an element that is able to be removed from another element without destructing the element is quite explicit”. However, even the attempt at arguing the limitation is indefinite, as it is not clear which of the two elements is required to be prevented from being destructed, and it is not clear what amount of structural change qualifies as a “destructive” vs a “non-destructive” manner of detachment. It is suggested to amend the claims by deleting the phrase “in a non-destructive manner” in order to overcome the rejection under 35 U.S.C. 112(b).  
Applicant’s arguments, see pages 11-14, filed with respect to the rejections under 35 U.S.C. 102 & 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Koo (US 2017/0370636) and Shaw (US 9,958,898).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763